Title: From Thomas Jefferson to Matthew Maury, 4 November 1792
From: Jefferson, Thomas
To: Maury, Matthew



Dear Sir
Philadelphia Nov. 4. 1792.

I now inclose you an order on Mr. Brown of Richmond for the sum of fifty pounds, which will be paid on sight, which I hope will get to hand in time, as you mentioned that it would not be till the 1st. of December that you should want it.—Finding that Dabney Carr’s inclination did not lead him more to Physic than law, that his mother had thought of the former on reasons which she had not laid much stress on, and believing with you that while physic is more laborious, in it’s practice, the law opens more chances of advancement, I have concluded, on my return which will be in March, to take him to Monticello and set him on a course of law reading. Still however, as he is so good a Latinist already, I would wish him to apply this winter chiefly to the Greek.
